DETAILED ACTION
Response to Amendment
Applicant’s request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. Applicant’s response to the office action filed on October 28, 2020 has been entered. The claims pending in this application are claims 32-37, 39-56, and 58-60. Claims 32-37, 39-56, and 58-60 will be examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter 
Claims 32-37, 39-56, and 58-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure” (emphasis added).

Enablement 
Claims 32-37, 39-56, and 58-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) the court considered the issue of enablement in molecular biology. The Court summarized eight factors to
be considered in a determination of  “undue experimentation”. These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims. The Court also stated that although the level of skill in molecular biology is high, results of experiments in molecular biology are unpredictable.
To begin, there is no direction or guidance to show that the methods recited in claims 32-37, 39-56, and 58-60 can be performed.  While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether the methods recited in claims 32-37, 39-56, and 58-60 can be performed.
First, since claim 32 or 44 requires that each of the barcode nucleotide sequences within said set of barcode nucleotide sequences differs by at a minimum of three nucleotides from each of the other barcode nucleotide sequences of said set of barcode nucleotide sequences and in the nucleotide sequence of each of the tag polynucleotides of the set of tag polynucleotides, the maximum number of contiguous bases of the barcode nucleotide sequence is three and the number of bases of barcode nucleotide sequence plus the number of bases chosen at random equals a number between 4 and 100, this indicates that the minimum number of contiguous bases of the barcode nucleotide sequence in the nucleotide sequence of each of the tag polynucleotides is two nucleotides, the minimum length of each of the barcode nucleotide sequences is 3 nucleotides, and the minimum length of each of the tag polynucleotides is 4 nucleotides. Although claim 32 or 44 further requires that each of the tag polynucleotides is synthesized by inserting bases chosen at random from A, C, G, and T or U among the bases of one of said barcode nucleotide sequences in a pattern composed of the bases chosen at random and the bases of the barcode nucleotide sequence, since it is known that a polynucleotides consisting of 4 nucleotides is generally synthesized by adding a nucleotide to one end of a barcode nucleotide sequences consisting of 3 nucleotides (see “Oligonucleotide synthesis” from Wikipedia) and 
the specification and available arts do not teach that a tag polynucleotide consisting of 4 nucleotides can be generated by inserting a base chosen at random from A, C, G, and T or U to inside of a sequence of a barcode nucleotide sequence consist of 3 nucleotides, it is unclear how a set of tag polynucleotides consisting of 4 nucleotides can be created using the creating step of claim 32 or 44 such that the methods recited in claims 32-37, 39-55 cannot be performed. 
Second, since the synthesizing step of claim 56 requires that in the nucleotide sequence of the tag polynucleotide, the maximum number of contiguous bases of the barcode nucleotide sequence is three and the number of bases of barcode nucleotide sequence plus the number of bases chosen at random equals a number between 4 and 100, this indicates that the minimum number of contiguous bases of the barcode nucleotide sequence in the nucleotide sequence of the tag polynucleotide is two nucleotides, the minimum length of the barcode nucleotide sequence is 3 nucleotides, and the minimum length of the tag polynucleotide is 4 nucleotides. Although claim 56 further requires that the tag polynucleotides is synthesized by inserting bases chosen at random from A, C, G, and T or U among the bases of the barcode nucleotide sequences in a pattern composed of the bases chosen at random and the bases of the barcode nucleotide sequence, since it is known that a polynucleotides consisting of 4 nucleotides is generally synthesized by adding a nucleotide to one end of a barcode nucleotide sequences consisting of 3 nucleotides (see “Oligonucleotide synthesis” from Wikipedia) and the specification and available arts do not teach that a tag polynucleotide consisting of 4 nucleotides can be generated by inserting a base chosen at random from A, C, G, and T or U to inside of a sequence of a barcode nucleotide sequence consist of 3 nucleotides, it is unclear how a tag polynucleotide consisting of 4 nucleotides can be synthesized using the synthesizing step of claim 56 such that the methods recited in claims 56-59 cannot be performed. 
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed. These undue experimentation at least includes to test whether the methods recited in claims 32-37, 39-56, and 58-60 can be performed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-37, 39-56, and 58-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 or 44 is rejected as vague and indefinite in view of creating step. Since the second part of the creating step requires that in the nucleotide sequence of each of the tag polynucleotides of the set of tag polynucleotides, the maximum number of contiguous bases of the barcode nucleotide sequence is three and the number of bases of barcode nucleotide sequence plus the number of bases chosen at random equals a number between 4 and 100, this indicates that the minimum number of contiguous bases of the barcode nucleotide sequence in the nucleotide sequence of each of the tag polynucleotides is two nucleotides and the minimum length of each of the tag polynucleotides is 4 nucleotides. Although the first part of the creating step further requires that synthesizing each of the tag polynucleotides by inserting bases chosen at random from A, C, G, and T or U among the bases of one of said barcode nucleotide sequences in a pattern composed of the bases chosen at random and the bases of the barcode nucleotide sequence, since claim 32 or 44 requires that the minimum number of contiguous bases of the barcode nucleotide sequence in the nucleotide sequence of each of the tag polynucleotides is two nucleotides (see above), the bases inserted into one of said barcode nucleotide sequences are two or more nucleotides, the minimum length of each of said barcode nucleotide sequences are three nucleotides, the minimum length of each of the tag polynucleotides should be 5 nucleotides based on inserting two bases chosen at random from A, C, G, and T or U into a barcode nucleotide sequence consisting of 3 nucleotide and the creating step does not make sense. Please clarify. 
Claim 56 is rejected as vague and indefinite in view of synthesizing step. Since the second part of the synthesizing step requires that in the nucleotide sequence of the tag polynucleotide, the maximum number of contiguous bases of the barcode nucleotide sequence is three and the number of bases of barcode nucleotide sequence plus the number of bases chosen at random equals a number between 4 and 100, this indicates that the minimum number of contiguous bases of the barcode nucleotide sequence in the nucleotide sequence of the tag polynucleotide is two nucleotides and the minimum length of the tag polynucleotide is 4 nucleotides. Although the first part of the synthesizing step further requires that synthesizing each of the tag polynucleotides by inserting bases chosen at random from A, C, G, and T or U among the bases of the barcode nucleotide sequence in a pattern composed of the bases chosen at random and the bases of the barcode nucleotide sequence, since the minimum number of contiguous bases of the barcode nucleotide sequence in the nucleotide sequence of the tag polynucleotide is two nucleotides (see above), the bases inserted into one of said barcode nucleotide sequences are two or more nucleotides, and the minimum length of each of said barcode nucleotide sequences are three nucleotides, the minimum length of the tag polynucleotide should be 5 nucleotides based on inserting two bases chosen at random from A, C, G, and T or U into a barcode nucleotide sequence consisting of 3 nucleotide and the synthesizing step does not make sense. Please clarify. 

Response to Arguments
9.	Applicant’s arguments with respect to claims 32-37, 39-56, and 58-60 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	No claim is allowed. 
12.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 21, 2020